DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/19/2021 and 02/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Response to Arguments
The rejections of claim 19 under 35 USC 112(b) is withdrawn due to applicant’s amendment to the claim.
The rejection of claim 1 under 35 U.S.C. 101 is withdrawn due to applicant’s amendment to the claim.
Applicant’s arguments in light of amendments of the claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				   Allowable Subject Matter
Claims 1-22 are allowed.
     Reason for allowance
The invention defined in claims 1, 9 and 16 are not suggested by the prior art of record. 
The prior art of record (in particular, Abrams; Jonathan H. US 7069308 B2, Ryan; Grant James et al. US 7904511 B2, Adams; Robert et al. US 7467212 B2, Cheah; Chris US “determine , via a network communication interface of the mobile computing device, whether a first professional acquaintance that has a first degree connection to the user of the mobile computing device is nearby the mobile computing device;
present an indication of the first professional acquaintance that is nearby and has the first degree connection with the user of the mobile computing device;
present a first option for the user of the mobile computing device to communicate with the first professional acquaintance that is nearby and has the first degree connection with the user of the mobile computing device;
present a second option for the user of the mobile computing device to send a request for communication with a second professional acquaintance that is nearby and does not have the first degree connection to the user of the mobile computing device; and
present a response to the request, the response to indicate acceptance of a direct connection between the user of the mobile computing device and the second professional acquaintance.” and similar limitations of independent claims 9 and 16 in combination with the other claimed features as a whole."
Therefore independent claims 1, 9 and 16 are allowed.
Dependent claims 2-8, 10-15 and 17-22 are also allowed based on their dependencies on independent claims 1, 9 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493